 1

 2

 3

 4

 5

 6

 7

 8

 9
10

11                       UNITED STATES DISTRICT COURT
12                      EASTERN DISTRICT OF CALIFORNIA
13

14   LUPE ARIAS and JAVIER ARIAS,       )     Case No. 2:18-cv-00392-JAM-AC
                                        )
15                     Plaintiffs,      )
                                        )     ORDER GRANTING IN PART AND
16        v.                            )     DENYING IN PART PLAINTIFFS’
                                        )     MOTION FOR ATTORNEY’S FEES AND
17   FCA US LLC.,                       )     COSTS
                                        )
18                     Defendant.       )
                                        )
19                                      )
20        Lupe Arias and Javier Arias (“Plaintiffs”) request $120,103.25

21   in attorney’s fees and costs resulting from the settlement of their

22   claims against FCA US LLC. (“Defendant”) for violation of statutory

23   obligations.   Mot., ECF No. 42.       Plaintiffs seek these attorney’s

24   fees and costs pursuant to Cal. Civ. Code § 1794(d) and Fed. R.

25   Civ. P. 54(d)(1)–(2).   Id.    For the reasons stated below, the Court

26   GRANTS IN PART and DENIES IN PART Plaintiffs’ motion.1

27
     1 This motion was determined to be suitable for decision without
28   oral argument. E.D. Cal. L.R. 230(g). The hearing was scheduled
     for November 5, 2019.

                                        1
 1                   I.   FACTUAL AND PROCEDURAL BACKGROUND

 2         On January 11, 2017, Plaintiffs sued Defendant under the Song-

 3   Beverly Consumer Warranty Act, Cal. Civ. Code § 1790, et seq., and

 4   Magnuson-Moss Warranty Act, 15 U.S.C. § 2301, et seq., for defects

 5   that arose in their 2015 Jeep Cherokee.      See Notice of Removal Ex.

 6   A, ECF No. 1.    Following approximately one and a half years of

 7   litigation, the parties settled.       See ECF No. 37.   The Court

 8   granted the parties 90 days to resolve all terms of the agreement,

 9   including the issue of attorney’s fees and costs.        Order, ECF No.
10   38.   Unable to reach an agreement with Defendant, Plaintiffs now

11   move for an award of attorney’s fees and costs.       Mot., ECF No. 42.

12   Defendant opposes this motion.     Opp’n, ECF No. 44.

13                                II.   OPINION

14         A.   Attorney’s Fees

15              1.    Legal Standard

16         District courts follow the forum state’s law for awarding

17   attorney’s fees when exercising their diversity jurisdiction over

18   state-law claims.    Close v. Sotheby’s Inc., 909 F.3d 1204, 1208

19   (9th Cir. 2018).     Federal Rule of Civil Procedure 54(d)(2) merely

20   sets the procedure for claiming attorney’s fees.         See MRO Commc’ns,

21   Inc. v. Am. Tel. & Tel. Co., 197 F.3d 1276, 1281 (9th Cir. 1999).

22   Thus, section 1794(d) of the Song-Beverly Act governs here.          It

23   provides that the prevailing party shall be allowed to recover

24   attorney’s fees “based on actual time expended, determined by the

25   court to have been reasonably incurred by the buyer in connection

26   with the commencement and prosecution of such action.”         Cal. Civ.
27   Code § 1794(d) (emphasis added).

28         The prevailing party bears the burden of demonstrating that


                                        2
 1   the fees were: (1) allowable; (2) reasonably necessary to the

 2   conduct of the litigation; and (3) reasonable in amount.

 3   Nightingale v. Hyundai Motor Am., 31 Cal. App. 4th 99, 104 (Ct.

 4   App. 1994) (internal citations omitted).     The court retains

 5   discretion to reduce the fee award where fees were not reasonably

 6   incurred.    See Ketchum v. Moses, 24 Cal. App. 4th 1122, 1132 (Cal.

 7   2001).

 8       The “lodestar method” is the primary method for determining

 9   the reasonableness of an attorney’s fee request under the Song-
10   Beverly Act.   Id. at 1135.   Pursuant to that method, attorney’s fee

11   awards are computed in a two-step process.    First, the court

12   calculates the lodestar: the “the number of hours reasonably

13   expended multiplied by the reasonable hourly rate.”     Ctr. for

14   Biological Diversity v. Cty. of San Bernardino, 188 Cal. App. 4th

15   603, 616 (Ct. App. 2010), as modified (Oct. 18, 2010).     “Generally,

16   the reasonable hourly rate used for the lodestar calculation is

17   that prevailing in the community for similar work.”     Id. (internal

18   quotation marks omitted).

19       The court may then increase or decrease the lodestar

20   calculation amount based on factors such as “the novelty and

21   difficulty of the issues, the attorneys’ skill in presenting the

22   issues, the extent to which the case precluded the attorneys from

23   accepting other work, and the contingent nature of the work.”       Id.

24   at 772–73.   “The purpose of such adjustment is to fix a fee at the

25   fair market value for the particular action.”    Ketchum, 24 Cal.

26   App. 4th at 1132.    The party seeking attorney’s fees bears the
27   burden of proving that its requested fees are reasonable.        Ctr. for

28   Biological Diversity, 188 Cal. App. 4th at 616.


                                      3
 1            2.       Analysis

 2                      a.   Hours Reasonably Expended

 3       Plaintiffs submits “Time Records,” itemizing the time spent by

 4   attorney Jill Harris on this case.     Pl.’s Ex. J, ECF No. 42.    The

 5   Court finds that not all of the hours Plaintiffs’ counsel billed

 6   are reasonable.    Plaintiffs’ counsel “anticipates” an additional

 7   eight hours will be spent reviewing Defendant’s opposition,

 8   drafting the reply, and attending a motion on the hearing.        Mem.

 9   ECF No. 41 at 3.    There was no hearing on this motion and
10   Plaintiffs replied to Defendant’s opposition in seven brief

11   paragraphs.   See Reply, ECF No. 46.     Thus, the Court strikes the

12   hours billed for the cancelled hearing from the fee award. See,

13   e.g., Johnson v. Yates, No. 2:14-cv-1189-TLN-EFB, 2017 WL 3438737,

14   at *2 (E.D. Cal. Aug. 10, 2017) (striking hours billed for a

15   hearing that was not held). The Court further reduces the eight

16   estimated hours to four.

17       Defendant objects to several of Plaintiffs’ counsel’s time

18   entries as being too vague.     Opp’n, ECF No. 44 at 2.   The Court

19   agrees that some of the block billing entries do not allow for a

20   proper determination of whether the time spent was reasonable.

21   Defendant specifically cites to four entries from May 2019 that

22   amount to 24.5 hours.     Id.   For each of these entries, Plaintiffs’

23   counsel provides either “trial prep” or “work on file, trial prep;

24   research” as a description.     See Pl.’s Ex. J, ECF No. 42.   While

25   24.5 hours spent on trial preparation may be reasonable,

26   Plaintiffs’ counsel provides too little information to allow the
27   Court to credit such a significant amount of time billed over

28   roughly a two-week period.      The Court therefore reduces the amount


                                        4
 1   of time billed by five hours—to 19.5 hours.

 2          Defendant also objects to three entries from the end of May

 3   2019 described as: “research; proposed jury instructions CACI;

 4   review Fed. Instructions”; “[d]raft jury instructions”; and

 5   “[d]raft voir [dire] and [t]rial [p]rep.”       Opp’n, ECF No. 44 at 2.

 6   These three entries from a two-day period amount to 17.5 hours.

 7   The Court finds the time spent on jury instructions and voir dire

 8   unreasonable.    Plaintiffs’ counsel, by her own words, has been

 9   working on consumer vehicle cases since early 2015.        Harris Decl.,
10   ECF No. 42 at 2–3.     She had worked on “no less than 500 lemon law

11   cases” and has litigated “too many [cases] to count” against FCA US

12   LLC.   Id.   It is difficult to believe that, given Plaintiffs’

13   counsel experience on these types of cases, it took her 17.5 hours

14   to draft jury instructions and voir dire.       Plaintiffs’ counsel has

15   presumably prepared jury instructions and voir dire for these cases

16   before, and likely has drafts of each on hand.       As such, the Court

17   reduces the amount of time billed for this work to 8.5 hours.

18          The Court finds the rest of Plaintiffs’ counsel’s time entries

19   reasonable and not subject to reduction.        Accordingly, the

20   remainder of Defendant’s specific objections to Plaintiffs’

21   counsel’s time entries are denied.     In total, the Court reduces

22   Plaintiffs’ counsel’s billing statement by 18 hours.

23                     b.   Reasonable Hourly Rate

24          Plaintiffs assert that the fee award should be based on a rate

25   of $475.00 per hour.    Mem. ECF No. 41 at 11.     They argue counsel’s

26   rate is consistent with national surveys of consumer-attorney
27   hourly rates.    Id.   Defendant, however, contends the hourly rates

28   Plaintiffs’ counsel charges are unreasonable and should be reduced.


                                       5
 1   Opp’n, ECF No. 44 at 2.

 2        Plaintiffs provide evidence in the form of declarations of

 3   other attorneys regarding their respective billable rates.

 4   Rosner’s Decl. and Anderson’s Decl., ECF No. 41.    Neither

 5   declaration addresses the prevailing rates in the Eastern District

 6   of California.   Defendant’s opposition similarly fails to present

 7   prevailing rates in the Eastern District.    See Opp’n, ECF No. 44 at

 8   7.

 9        The Court thus examines rate determinations in other cases
10   before this Court.    Bearing those cases in mind, the Court finds

11   $350.00 is a reasonable rate for counsel in consumer law matters

12   with approximately the same number of years of legal experience.

13   See N.L. by Lemos v. Credit One Bank, N.A., No. 2:17-cv-01512-JAM-

14   DB, 2019 WL 1428122, at *4 (E.D. Cal. March 29, 2019).    Plaintiffs

15   have not presented the Court with a compelling reason to depart

16   from the rate awarded in those cases.

17         Accordingly, the lodestar in this case is as follows:

18        Attorney           Hours             Rate           Total
19         Harris            141.4            $350.00       $49,490.00
                                                            $49,490.00
20

21                    c.   Multiplier Award

22        Plaintiffs’ counsel requests an enhancement of a 0.5

23   multiplier based on the following factors: (1) The risks posed by

24   litigation; (2) the novelty and difficulty of the legal and factual

25   issues; and (3) the results obtained on behalf of the Plaintiffs.

26   Mem. ECF No. 41 at 14–15.   The lodestar may be adjusted in light of

27   additional considerations, including the results obtained. Hensley

28   v. Eckerhart, 461 U.S. 424, 434 (1983).    Nonetheless, a “strong


                                      6
 1   presumption” exists that the lodestar figure represents a

 2   “reasonable fee” and should be enhanced only in “rare and

 3   exceptional cases.”     Pennsylvania v. Delaware Valley Citizens’

 4   Council for Clean Air, 478 U.S. 546, 565 (1986).     Defendant objects

 5   and asserts this case calls for a negative multiplier.     Opp’n, ECF

 6   No. 44 at 5–6.

 7       No upward- or downward-adjustments of the above amount is

 8   necessary.     Counsel did obtain a positive result for Plaintiffs.

 9   But that result is not “exceptional,” nor is it borne out of
10   “exceptional effort[s]” by counsel.     Graham v. Daimler Chrysler

11   Corp., 34 Cal.4th 553, 582 (2004).     This case similarly did not

12   present any novel or difficult issues and, in this Court’s opinion,

13   was not high risk.     Thus, the lodestar value represents the fair

14   market value of this particular action.     See Ketchum, 24 Cal. App.

15   4th at 1132.

16       B.   Costs

17            1.       Legal Standard

18       Recovery of prevailing party costs in federal district court

19   is generally considered a question of procedure governed by Federal

20   Rule of Civil Procedure 54(d)(1), even in diversity cases.

21   Champion Produce Inc., v. Ruby Robinson Co., Inc., 342 F.3d 1016,

22   1022 (9th Cir. 2003).     But the California Legislature has

23   demonstrated a special interest in permitting prevailing Song-

24   Beverly plaintiffs to recover costs and expenses under California

25   Civil Code § 1794(d).     Forouzan v. BMW of North America, LLC, 390

26   F.3d 1184, 1187 (C.D. Cal. 2019) (citing Clausen v. M/V NEW
27   CARISSA, 339 F.3d 1049 (9th Cir. 2003)).     Thus, the cost provision

28   of the Song-Beverly Act, rather than Federal Rule of Civil


                                        7
 1   Procedure 54(d)(1) applies here.       Id.

 2       Section 1794(d) of the Act defines the amount in costs and

 3   expenses that may be recovered as “a sum equal to the aggregate

 4   amount of costs and expenses . . . determined by the court to have

 5   been reasonably incurred by the buyer in connection with the

 6   commencement and prosecution of such action.”      Recoverable under

 7   section 1794(d) are such costs and expenses as expert witness fees

 8   and filing fees.   Jensen v. BMW of N. Am., Inc., 35 Cal. App. 4th

 9   112, 138 (1995).
10            2.     Analysis

11       Plaintiffs seek $2,815.50 in costs for “[c]ompensation of

12   court-appointed experts.”   See Reply Ex. A, ECF No. 46.      Plaintiffs

13   failed to support their Bill of Costs with a memorandum as required

14   by Local Rule 292(b).   Osei v. GMAC Mortg., No. 09-cv-2534-JAM-GGH,

15   2010 WL 2035697, at *1 (E.D. Cal. May 20, 2010). Plaintiffs also

16   did not provide supporting documentation for the requested costs.

17   The Court finds billing for expert services without attaching a

18   bill to the motion unreasonable.       See Yates, 2017 WL 3438737, at *3

19   (denying investigation and expert costs where no bills were

20   provided).   With no basis upon which to judge whether these costs

21   were reasonably incurred, the “Court will not award such an amount

22   arbitrarily.”   Id.

23       Thus, the Court denies Plaintiffs’ request for $2,815.50 in

24   costs for unsupported expert fees.

25                               III.   ORDER

26       For the reasons set forth above, the Court GRANTS IN PART and
27   DENIES IN PART Plaintiffs’ Motion for Attorney’s Fees and Costs.

28   The Court awards Plaintiffs $49,490.00 in attorney’s fees and


                                        8
 1   denies all costs, for a total of $49,490.00.

 2       IT IS SO ORDERED.

 3   Dated: November 20, 2019

 4

 5

 6

 7

 8

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28


                                    9
